                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                  GREENEVILLE DIVISION

   UNITED STATES OF AMERICA,                       )
                                                   )
                Plaintiff,                         )                        2:20-CR-65
                                                   )
         vs.                                       )
                                                   )
                                                   )
  EMORY Q. JACKSON
                                                   )
                                                   )
                Defendants
                                                   )



                                            ORDER

         The parties have filed a Joint Notice Regarding Outstanding Evidentiary Issues [Doc.

  55] as directed by the Court’s prior Order [Doc. 33]. An evidentiary hearing will be held before

  the undersigned to address all unresolved evidentiary issues listed in the Notice [Doc. 55] on

  February 12, 2021 at 9:00 a.m.

         Defendant’s presence is REQUIRED.


 SO ORDERED:



                                              /s Cynthia Richardson Wyrick
                                              United States Magistrate Judge




Case 2:20-cr-00065-JRG-CRW Document 57 Filed 12/29/20 Page 1 of 1 PageID #: 218
